     Case 2:20-cv-01373-JAM-JDP Document 24 Filed 08/20/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONDELL EARL VIRGIL,                                Case No. 2:20-cv-01373-JAM-JDP (PC)
12                          Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                          FOR AN EXTENSION OF TIME
13             v.
                                                          ECF No. 23
14    CDCR, et al.,
15                          Defendants.
16

17            Plaintiff has filed a motion for a second extension of time to file an amended complaint.

18   ECF No. 23. Good cause appearing, it is hereby ORDERED that:

19            1. Plaintiff’s motion for an extension of time, ECF No. 23, is granted.

20            2. Plaintiff is granted sixty days from the date of this order in which to file a second

21   amended complaint.

22   IT IS SO ORDERED.
23

24   Dated:         August 19, 2021
                                                          JEREMY D. PETERSON
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
